Yaw Syckel, J.
(concurring). Henry Kohl was convicted, in the Essex County Oyer and Terminer, of the murder of Joseph Preinel. The evidence was purely circumstantial.
There was a general exception to the charge of the court to the jury, which exception was allowed by the trial court.
The motive imputed by the state to the defendant, on the trial, was that he murdered Preinel to secure possession of money which it was alleged he had upon his person. In my *453review of the case, I deem it necessary to call attention to that evidence only which relates to that subject.
Martha Block, a witness produced on the part of the state, in her examination-in-chief, testified that she said to the defendant “ that it was funny that Preinel’s gold watch was taken and his money, if he committed suicide, and he said it was not a gold watch, it was a silver watch.”
On cross-examination of this witness, the defendant’s counsel very properly asked her the following questions:
“Q. You spoke about him having money; did you ever see Preinel with any?
“A. No.
“ Q. How do you know he had any money ?
“A. Henry’s mother told me.”
And afterwards the witness said that the defendant’s mother told her that he had $400 or $500.
When the defendant’s counsel asked the witness how she knew Preinel had money, he had no reason to think that she would give an answer not responsive to the question. The answer was clearly incompetent, and it should have been stricken out if defendant’s counsel had requested it to be done. No such motion was made, but the answer showed that the witness had no knowledge whatever that Preinel had any money in his possession or on his person. Her knowledge was mere hearsay and entitled to no consideration whatever.
The next allusion to this subject is in the testimony of George Brueckner, a witness sworn on behalf of the state.
The prosecuting attorney asked this witness why he cut the clothes off the murdered man, and, after replying that they were saturated so that he couldn’t get them off, he was asked:
“Q. What was the other reason ?
“A. The other reason was Mrs. Kohl said he had $800 on his body.”
*454The court said : “ That is scarcely competent evidence.”
The defendant’s counsel said: “ I don’t think it is competent, your honor.”
The court said: “ It is not. It may become so during the trial of the case, but as it is now it is not competent evidence.”
After the state had rested its case, Elizabeth Kohl, the mother of the defendant, was sworn as a witness on his behalf.
On her examination-in-chief she was asked this question :
“Q. At any time since the time Joe came there did he show any large sums of money ?
“A. No, never.”
That was all she testified to in her examination-in-chief on this subject.
On her cross-examination by the prosecuting attorney the following questions and answers appear in the state of the case:
“Q. You finally searched the trunk, didn’t you ?
“A. Yes, Mr. Brueckner said I should examine the trunk.
“Q. "What did you examine the trunk for?
“A. Because it was said that the boy had money.
“Q. Who told you so?
“A. Plenty of people.
“Q. Lots of people told you so?
“A. Yes.
“ Q. Didn’t you know that he didn’t have any ?
“A. Joe had no money only what he received from us.
“Q. A dollar on each Sunday ?
“A. Father gave him a dollar on every Sunday.
“By the court—Do you say that everybody thought he had money ?
“A. Yes, everybody said he had money; he had his property in his pocket.”
It is manifest that all this cross-examination, including the question by the court, was incompetent and illegal.
*455On her examination-in-chief the witness was not asked whether Preinel had any money; all she was interrogated about and all she said was that he never showed any large sums of money. It was, therefore, no contradiction of her testimony that other people said he had money.
It was the merest hearsay and of no evidential value whatever against the. defendant, but yet so prejudicial to the defendant’s ease that I cannot conceive why the defendant’s counsel did not object to it and have it overruled, unless he was misled by the question asked by the court, and therefore assumed that in the opinion of the court the case was in a situation which made it competent, as the court had said, during the examination of Brueckner before referred to, that it might become competent during the trial.
All this evidence of Mrs. Kohl as to what people said was hearsay, and could not lawfully have any weight against the defendant, nor was it competent to impeach her in respect to anything she had sworn to on her examination-in-chief. The only competent testimony given by her in this regard, on her cross-examination, was her statement that Preinel had no money except the small amount he had received from her husband. This was not a cross-examination, it was new matter about which the witness had not been questioned in chief, and therefore it became the testimony of the state, and the witness to that extent was the witness of the state. The state had no right to impeach her by showing that she had made statements, before she was sworn, inconsistent with that testimony. Other witnesses could have been called by the state to show that Preinel had money, but testimony to impeach her in respect to dhe statement made by her on cross-examination, in reference to a matter not alluded to in her direct examination, was incompetent.
After the defendant’s case was rested, the state called George Brueckner and asked the following questions:
“Q. I asked if she [Mrs. Kohl], upon her first visit to your place on Sunday morning, did not tell you that she *456thought this boy was murdered, and that he had $800 upon him ?
“A. That is what she said on the first visit.
“Q. Just tell us about that?
The court said: “Just tell all the conversation.”
The witness then stated that “Mrs. Kohl told him that Preinel had $800 on his body.”
The entire record is brought into this .court by the writ of error, and by the act of May 9th, 1894, it is provided that if it appear from such record that the plaintiff in error on the trial below suffered manifest wrong or injury, whether by rejection of testimony, or in the chai’ge made to the jury, or in the denial of any matter by such court, which was a matter of discretion, or upon the evidence adduced upon the trial, the appellate court shall remedy such wrong or injury, and give judgment accordingly and order a new trial.
The evidence of George Brueckner was clearly incompetent. It was inconsistent with nothing which Mrs. Kohl had testified to, so far as she can be regarded as a witness for the defence.
The defendant’s counsel had objected to this testimony when it was previously offered by the state, and I think, under a humane administration of the criminal law, in a case involving the life of the defendant, it should be considered that the objection previously made was still interposed to this evidence, and that the objection would have been repeated if the court had not instructed the witness to tell this story.
The evidence was incompetent and must have been highly injurious to the defendant, and he-was thereby manifestly wronged by the evidence so adduced.
But if this view of the case is not taken, in my judgment there is an error in the charge of the court to the jury, whereby the defendant suffered manifest injury.
In alluding to the alleged motive of the defendant in killing Preinel, the court charged the jury as follows :
*457“The prosecutor contends that, in the evidence, a motive appears in this case which induced the prisoner to kill the deceased. On the other hand, the prisoner’s counsel earnestly contended that there is a total absence of such motive. I leave the discussion by counsel on that head to your consideration.”
Assuming that all the testimony which has been recited was competent, there is not a word in it which justified the jury in finding any motive to commit the crime, or which justified the court in leaving it to the jury to find that Preinel had money on his person. The evidence of Martha' Block was admitted to be founded on hearsay only. The testimony of Mrs. Kohl was that Preinel had no money, and the evidence introduced to contradict her, by her own cross-examination and by the testimony of Brueckner, was not substantive evidence to show that Preinel had money. No such inference or conclusion could lawfully be based upon that evidence. That evidence simply rendered less credible her sworn statement that Preinel had no money. Therefore, when the court told the jury that the question of motive was left to their consideration on this evidence, it was an instruction, in substance, that the jury might find that Preinel had a considerable sum of money, and that declarations not under oath, competent only for the purpose of impeaching the sworn testimony of Mrs. Kohl to the contrary, could be accepted by the jury as proof of á most damaging fact against the prisoner.
The court should have instructed the jury, as the law unquestionably is, that this evidence offered to contradict Mrs. Kohl had no probative force whatever to establish the fact that Preinel had money, and thereby show that a motive existed to commit the crime.
For the reason that the jury was permitted by the charge of the court to regard this hearsay evidence as proof of a controlling fact in the case to the manifest injury of the prisoner, and for that reason alone, the judgment, in my opinion, should be reversed and a new trial granted.